Plaintiff brought suit against the defendants as indorsers to recover upon a $7,500 promissory note. Upon the trial of the issues in the circuit court, a jury returned a verdict in favor of the defendants. At or about the time this action was brought against the defendants, another plaintiff holding a $7,500 companion promissory note instituted an action in the circuit court. Both notes were indorsed at the same time and were a part of the same transaction. The facts as to the making and indorsing of said notes, the issues, and the defenses thereto, are fully stated in Wilbur Trust Co. v. Fahrendorf et al, 64 S.D. 124,265 N.W. 1, decided February 5, 1936.
An examination of the records in both cases shows that the fact and law questions that must govern the disposition of this case were decided in the opinion handed down by this court in Wilbur Trust Co. v. Fahrendorf et al, supra.
We therefore, upon authority contained therein, sustain and affirm the judgment and order overruling the motion for a new trial herein.
All the judges concur. *Page 131